PEARSON, J.

                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION



IN RE:                                               )
                                                     )     CASE NO. 5:19-CV-2682
          RONALD J. SMITH,                           )
                                                     )
          Appellant                                  )     JUDGE BENITA Y. PEARSON
                                                     )
                                                     )
                                                     )     MEMORANDUM OF OPINION AND
                                                     )     ORDER [Resolving ECF No. 3]



          Pending is Appellant Ronald J. Smith’s motion for recusal. ECF No. 3. Appellee has not

responded and the time to do so has passed. For the reasons explained below, the motion is

denied.

                                              I. Background

          Appellant has appealed decisions of the Bankruptcy Court for the Northern District of

Ohio.1 ECF No. 1. Appellant’s motion for recusal relies primarily on a prior litigation between

the same parties now before the undersigned that was dismissed in 2018. ECF No. 3. For

context, the Court discusses that prior case below.

          In 2017, Appellant, as plaintiff, filed an action against Appellee, as a defendant2, for

allegedly violating the Fair Credit Reporting Act, the Fair Debt Collections Practices Act, and the


          1
              The Court does not address the underlying facts and merits of the appeal in this
Order.
          2
         The former case had more than one Defendant but Appellee is the only party in
this pending bankruptcy appeal.
(5:19CV2682)

Federal Trade Commission Act. ECF No. 39 at PageID #: 365.3 Appellee filed a motion to

dismiss and the Court granted the motion. Id. at PageID #: 364. Among other reasons, the Court

found that Appellant had no standing because he failed to demonstrate a cognizable injury.4 Id.

at PageID #: 374-78. Appellant filed a motion to reconsider which was denied. ECF No. 44.

Appellant appealed and the Sixth Circuit affirmed the dismissal. ECF No. 49.

                                       II. Standard of Review

        The conduct of federal judicial officers is governed by Code of Conduct for United States

Judges. See Code of Judicial Conduct for United States Judges. The advice imparted is

organized in Canons. Canons are rules of reason. They should be applied consistently with

constitutional requirements, statutes, other court rules and decisional law, and in the context of

all relevant circumstances. The Code is to be construed so it does not impinge on the essential

independence of judges in making judicial decisions. Id.

        Canon 2A instructs that a judge should avoid impropriety and the appearance of

impropriety in all activities. Id. “An appearance of impropriety occurs when reasonable minds,

with knowledge of all the relevant circumstances disclosed by a reasonable inquiry, would

conclude that the judge’s honesty, integrity, impartiality, temperament, or fitness to serve as a

judge is impaired.” Id., Commentary 2A. Canon 2B cautions that a judicial officer should not

allow relationships, including, family, social, political, financial, or other relationships to


        3
         This citation and any other citations in Section I discussing the 2017 case are
references to the docket in Case No. 4:17-cv-1142.
        4
         The case was also dismissed because Appellant failed to allege a plausible claim
under the Fair Debt Collection Practices Act. ECF No. 41 at PageID #: 378-83.

                                                   2
(5:19CV2682)

influence judicial conduct or judgment.

       Canon 3 directs that a judge should perform the duties of the office fairly, impartially and

diligently. It further instructs that a judge shall disqualify herself in a proceeding in which the

judge’s impartiality might reasonably be questioned. Id., Canon 3(C)(1). That same canon

mandates that “[a] judge should hear and decide matters assigned, unless disqualified.” Id.,

Canon 3(A)(2).

       The decision of whether to recuse lies within the discretion of the judicial officer. United

States v. Wilensky, 757 F.2d 594, 599 600 (3d Cir. 1985). There are two federal statutes that

dictate the circumstances under which a federal judge should recuse. Appellant relies primarily

on only one.5 Section 455(a) of Title 28 of the United States Code provides in pertinent part that

“[a]ny justice, judge, or magistrate [judge] of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a).

Recusal is only required when “the probability of actual bias on the part of the judge or

decisionmakers is too high to be constitutionally tolerable.” Rippo v. Baker, 137 S. Ct. 905, 907

(2017) (quoting Withrow v. Larkin, 421 U.S. 35, 47 (2016)).




       5
         Motions for recusal are also governed by Section 144 of Title 28 of the United
States Code. Recusal under 28 U.S.C. § 144 is mandatory “[w]henever a party to any
proceeding in a district court makes and files a timely and sufficient affidavit that the
judge before whom the matter is pending has a personal bias or prejudice either against
him or in favor of any adverse party.” 28 U.S.C. § 144. Appellant refers to this statute
once but Appellant fails to explain how this statute applies and has not filed (nor could he
credibly file) an affidavit indicating that the undersigned has a personal bias against him.
See ECF No. 3 at PageID #: 42.


                                                   3
(5:19CV2682)

       When reviewing motions for recusal, the Sixth Circuit has held that § 455(a) requires

recusal “if a reasonable, objective person, knowing all of the circumstances, would have

questioned the judge’s impartiality.” Hughes v. United States, 899 F.2d 1495, 1501 (6th Cir.

1990); see also Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 861-63 (1988); Liteky

v. United States, 510 U.S. 540, 548 (1994). However, “a federal judge has a duty to sit where not

disqualified which is equally as strong as the duty to not sit where disqualified.” Laird v. Tatum,

409 U.S. 824, 837 (1972).

                                          III. Discussion

       A. § 455(a)

       The standard for recusal is whether, under the circumstances of this case, a reasonable,

objective person knowing all the circumstances would have questioned the Court’s impartiality.

See Easley v. Univ. of Michigan Bd. of Regents, 906 F.2d 1143, 1146 (6th Cir. 1990).

       Appellant contends that the undersigned risks impartiality because he has appealed two of

the Court’s previous decisions.6 ECF No. 3 at PageID #: 36. Section 455(a) must not be so

broadly construed that recusal is mandated upon the merest unsubstantiated suggestion of an

appearance of impropriety, personal bias or prejudice. See Tonkovich v. Kansas Bd. of Regents,

924 F. Supp. 1084,1087 (D. Kan. 1996). “The statute is not intended to give litigants a veto

power over sitting judges, or a vehicle for obtaining a judge of their choice.” Id. (citing United

States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)). Appellant’s claims cannot be substantiated.



       6
        Appellant characterizes his motion to reconsider as an appeal because he
“challenged the decision of the court.” ECF No. 3 at PageID #: 36.

                                                 4
(5:19CV2682)

Appeals serve an important function of the judicial process. Merely appealing (or seeking

reconsideration of) the undersigned’s decisions in a separate case does not risk the undersigned

being impartial towards Appellant nor would any reasonable person believe this to be true. The

logical implication of Appellant’s assertion is that judicial officers must recuse themselves every

time that an appeals court reverses one of their decisions. The notion that the undersigned, or by

implication other judicial officers, harbors ill towards a litigant based on appeal, is not one that

can be credibly considered. The undersigned finds that there is no basis upon which a

reasonable, objective person knowing these same facts would question the undersigned’s

impartiality.

       B. § 455(b)

       Under § 455(b)(1), a judicial officer must recuse herself when “[she] has a personal bias

or prejudice concerning a party, or personal knowledge or disputed evidentiary facts concerning

the proceeding.” Appellant claims that the undersigned has demonstrated bias against him

because his previous case was dismissed. ECF No. 3 at PageID #: 36-40. Appellant avers the

dismissal “demonstrated . . . favoritism for the bank and antagonism against the [Appellant] . . .”

Id. at PageID #: 40. Appellant is mistaken. The Court dismissed Appellant’s previous case

because he had no Article III standing, a constitutional doctrine the undersigned and all other

judicial officers are bound to follow. ECF No. 39 at PageID #: 374-78.7 The dismissal’s sound

reasoning is underscored by the Sixth Circuit affirming the undersigned’s decision. ECF No. 49.



       7
        This citation and the subsequent citation to the Sixth Circuit’s opinion is to
Northern District of Ohio Case No. 4:17-cv-1142.

                                                  5
(5:19CV2682)

Despite Appellant calling the undersigned’s, the Sixth Circuit’s, and the entire judicial system’s

motives into question, he has not provided any factual basis to suggest that the four judicial

officers whom issued rulings in the previous case were biased.8 See ECF No. 3 at PageID #: 38-

40. Moreover, “judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky, 510 U.S. at 555.

       Appellant claims the undersigned’s personal knowledge of the underlying facts from the

previous case merits a recusal under § 455(b)(1). ECF No. 3 at PageID #: 40-41. He is

mistaken. Presiding over cases with similar facts is insufficient to warrant recusal. See

Burlingame v. United States, 2018 WL 3993544, at * 2 (6th Cir. Apr. 17, 2018) (finding that a

judge who previously presided over a criminal case was not required to recuse himself in a

subsequent Section 2255 action); see also L.R. 3.1(b)(3) (noting that a case may be referred to

the original judge of a related case). Rather, few litigants complain of well-informed judges.

       Finally, Appellant asserts that the undersigned must be recused under § 455(b)(3), which

provides that a judicial officer must recuse herself “[w]here [she] has served in governmental

employment and in such capacity participated as counsel, adviser or material witness concerning

the proceeding or expressed an opinion concerning the merits of the particular case in

controversy.” The rule applies, for example, to a judge whom previously served as an Assistant

United States Attorney (“A.U.S.A”) and, while serving in that capacity, handled a case

addressing the underpinning facts of the case at issue. That circumstance does not exist here. Cf.


       8
         Appellant claims that there is a “well-document institutional bias and prejudice
of some in the judiciary who reflexively side with banks and against ‘deadbeat’ debtors in
foreclosure and bankruptcy cases.” ECF No. 3 at PageID #: 38.

                                                 6
(5:19CV2682)

United States v. Arnpriester, 37 F.3d 466, 467-68 (9th Cir. 1994) (finding recusal was necessary

because the judicial officer was involved in the investigation of the criminal defendant). The

undersigned never handled a matter touching upon Appellant’s case while serving as an A.U.S.A.

Appellant hones in on Canon 3(C)(1)(e) of the Code of Judicial Conduct for United States

Judges, which provides that a judge should recuse herself when “the judge has served in

governmental employment and in that capacity participated as a judge (in a previous judicial

position), counsel, advisor, or material witness concerning the proceeding . . .” (emphasis added).

First, the Canon focuses on the government employee’s knowledge before being appointed a

federal judge presiding over the pending matter. See Johnson v. United States, 2011 WL

2709871, at *2 (N.D. Cal. July 12, 2011) (noting that the party seeking recusal “offers no facts

that the demonstrate the undersigned’s ruling are informed by knowledge acquired outside of the

proceedings . . .”). Moreover, this rule only applies to federal judges who had served as a judge

beforehand, were subsequently appointed to the federal bench, and are now being asked to

review decisions made based on their previous judgeship. See Clemmons v. Wolfe, 377 F.3d 322,

329 (3d Cir. 2004); Russell v. Lane, 890 F.2d 947, 947-48 (7th Cir. 1989) (finding that the

federal judge should have recused himself in the habeas proceeding because he served on the

state appellate court that affirmed petitioner’s conviction); Rice v. McKenzie, 581 F.2d 1114,

1117 (4th Cir. 1978) (same); Hill v. Thaler, 401 F. App’x 974, 975 (5th Cir. 2010) (“Such a

situation arises when a federal judge in a habeas case reviews the validity of a decision in which

[she] previously participated as a judge in state court.” ). Although the undersigned served as a




                                                 7
(5:19CV2682)

federal Magistrate Judge before being appointed by President Obama, she did not preside over

this bankruptcy (or a related) matter during that tenure.

       Even if the Court construes the rule to apply to cases while the undersigned was already

on the federal bench, such as Appellant’s, recusal is still inappropriate. Although there may be

some factual overlap between Appellant’s previous claims and this bankruptcy appeal, the

matters are sufficiently distinct. The undersigned is tasked with reviewing the bankruptcy court’s

decision, not reviewing the already decided issues in the previous litigation.

                                          IV. Conclusion

       For the foregoing reasons, Appellant’s motion for recusal is denied.



       IT IS SO ORDERED.


 December 20, 2019                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 8
